DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4, 7, 15-16, 18, 21, 24,26-27, 42, 46-48 and 53-58 filed May 09, 2022 are currently pending and are the subject matter of this Office Action. 
Election/Restrictions
Applicant’s election without specifying traverse of Group (I) claims 1, 4, 7, 15-16, 18, 21, 24, 26-27 in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 42, 46-48 and 53-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 09, 2022. Claims 1, 4, 7, 15-16, 18, 21, 24, and 26-27 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the national stage entry of PCT/US201846570 filed 08/13/2018, which claims priority to U.S. Provisional Application 62544693 filed 08/11/2017. 
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed to the method of claim 20 wherein the trametinib and at least one additional cancer agent are administered sequentially or concurrently. Claim 24 is directed to the method of claim 20 wherein the regorafenib and at least one additional cancer agent are administered sequentially or concurrently.
There is insufficient antecedent basis for claims 21 and 24 as they depend upon a canceled claim (claim 20). Furthermore, there is insufficient antecedent basis for the genus of “at least one additional cancer agent” in claims 21 and 24, as the scope of the invention (claim 1) is directed to the administration of a distinct combination of trametinib and regorafenib. Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection.  
 
Claim Rejections - 35 USC § 112-Paragraph D
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 is directed to the method of claim 7 wherein the one or more substances targeting the KRAS gene is an inhibitor of mitogen/extracellular signal related kinase (MEK), wherein the inhibitor is trametinib. Claim 18 is directed to the method of claim 7 wherein the one or more substances targeting ABL1 is a tyrosine kinase inhibitor, wherein the tyrosine kinase inhibitor is regorafenib. 
Claims 16 and 18 fail to further the limit the scope of the subject matter of the claim upon which they depend as the claim already embraces the administration of the combination of the MEK inhibitor trametinib and the tyrosine kinase inhibitor regorafenib (see claim 1 and claim 7).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Krissel (US2015/0267258 published 09/24/2015). 
 Krissel teaches the method of treating hepatocellular carcinoma in a subject who comprises RAS mutations (KRAS mutant and NRAS mutant) comprising administering a therapeutically effective amount of a MEK inhibitor in combination with regorafenib ([0028],  [0200], [0214], [0240] claims 5-7 and 12). The MEK inhibitor GSK1120202 is identified as an effective MEK inhibitor to administer with the raf kinase inhibitor regorafenib ([0044], [0202], [0214]). 
 
    PNG
    media_image1.png
    847
    975
    media_image1.png
    Greyscale

As evidenced by CAS Registry database, the claimed trametinib is art-recognized as the aforementioned GSK 1120202.  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to select the MEK inhibitor trametinib (GSK1120202) and administer it with regorafenib to a hepatocellular carcinoma patient expressing KRAS and NRAS mutations as taught by Krissel, in order to arrive at the claimed methodology. Motivation to select the MEK inhibitor trametinib (GSK1120202) flows logically from the fact that Kissel teaches said MEK inhibitor is one of the finite, predictable MEK inhibitory compounds suitable to combine with regorafenib in order to treat the neoplastic disorder comprising KRAS and NRAS mutations.  
 Regarding the limitation wherein the combination has a synergistic therapeutic effect, said limitation is a property  of the administered trametinib and regorafenib composition to the neoplastic patient which will naturally occur irrespective to author’s knowledge of such an event. See MPEP 2111.04, in which a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). 
 
Claims 1, 4, 7, 15, 16, 18, 21,24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dumble (US2012/0322817 published 12/20/2012) in view of Mayer (Nauyn-Schmiedeberg’s Arch Pharmacol. Vol. 390 pages 1125-1134 published 08/04/2017). 
MPEP 2111.03 discloses that the transitional phrase “comprising” is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). In the present case, the examiner has interpreted that the pending claims do not exclude unrecited elements, such as additional chemotherapeutic agents with the trametinib/regorafenib combination. 
Dumble teaches analyzing KRAS, PTEN, BRAF and PIK3CA mutations in solid tumors and the capacity of a therapeutic combination of chemotherapeutic agents to reduce cancer growth in tumors harboring said mutations ([0115]-[0125], Tables 1-3). Treatment of pancreatic cancer is embraced in the methodology of Dumble. Following analysis of mutation in biopsied tissue of said carcinoma, Dumble teaches treating pancreatic adenocarcinoma that harbors mutant KRAS comprising administering a therapeutically effective amount of Compound A and Compound B to a subject in need thereof (CAPAN-2 xenograft animal model). As shown in Figure 2 and Table 4, Compound A, dosed in the therapeutically effective amount of 0.1 mg/kg  was shown to reduce pancreatic cancer growth in the subject ([0125]-[0126], Table 4, Figure 2).  Dumble teaches that combinatorial regimens comprising Compound A with Compound B are embraced in the pancreatic cancer treatment. Sequential or concurrent administration of Compound A and the additional agent are embraced in the disclosed methodology, wherein said combination yields a synergistic reduction in tumor growth ([0047]-[0048], [0071]-[0076], [0095], [0120]-[0121] Figure 2, Tables 3-4).
 

    PNG
    media_image2.png
    837
    963
    media_image2.png
    Greyscale

As evidenced by CAS Registry Database, Compound A administered by Dumble is art-recognized at the claimed MEK inhibitor trametinib ([0018]-[0020]; [0023]-[0024]). As evidenced by Table 2 of the instant specification, said CAPAN-2 pancreatic cancer patient of Dumble harbors both the G12V KRAS mutation as well as the ABL-1 G1060D mutation.  
 However, Dumble does not specifically teach incorporating regorafenib to the regimen of trametinib and compound B for the treatment of KRAS mutated pancreatic adenocarcinoma. 
 Mayer teaches treating pancreatic carcinoma comprising administering a therapeutically effective amount of regorafenib in patients that harbor KRAS mutations (PANC-1, Mia-PaCa). As evidenced by Dumble (US2012/0322817 published 12/20/2012,  PANC-1 and Mia-PaCa pancreatic tumors comprise G12D and G12C KRAS mutations; Table 2).  As shown in Figures 1-3, Mayer teaches that administration of therapeutically effective amounts of regorafenib effectively reduced tumor growth and metastatic potential in KRAS mutated pancreatic cancers and non-KRAS mutated cancers.
 Therefore, one of ordinary skill in the art would have found it prima facie obvious to incorporate the tyrosine kinase inhibitor regorafenib to the trametinib/compound B regimen of Dumble administered to pancreatic carcinoma patients harboring KRAS mutations and ABL1 mutations in view of Mayer. Motivation to incorporate regorafenib flows logically from the fact that regorafenib is also effective at reducing pancreatic  carcinoma tumorigenesis that harbor KRAS mutations, which, in turn, raises the reasonable expectation of success, that when combined, a regimen comprising trametinib, compound B and regorafenib would have effectively reduced pancreatic tumorigenesis in the patient harboring KRAS mutations. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).	
 Regarding the limitation wherein trametinib is administered concurrently or sequentially with regorafenib (claims 21, 24), Applicant is reminded of MPEP 2144.04 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
  
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628